UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      5/19/2021
Derrick Polite,

                                 Plaintiff,
                                                          1:20-cv-07631 (GBD) (SDA)
                     -against-
                                                          ORDER
VIP Community Services,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Having reviewed Plaintiff’s Second Amended Complaint filed at ECF No. 23, it appears to

the Court that the document is missing the even-numbered pages. Accordingly, it is hereby

Ordered that, no later than May 26, 2021, Plaintiff shall file a complete version of the Second

Amended Complaint.

SO ORDERED.

DATED:            New York, New York
                  May 19, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
